Exhibit 10.1

SEVENTH AMENDMENT

THIS SEVENTH AMENDMENT (this “Amendment”) dated as of February 6, 2015 to the
Credit Agreement referenced below is by and among ACADIA HEALTHCARE COMPANY,
INC., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders, Required Revolving Lenders, the L/C Issuer
and the Swing Line Lender have agreed to such modifications to the Credit
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments to the Credit Agreement. The Credit Agreement is amended in the
following respects:

2.1. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“Copper Letters of Credit” means those Letters of Credit outstanding on the
Copper Acquisition Closing Date that are issued for the benefit of Copper or any
of its Subsidiaries by Citibank, N.A as set forth on a Letter of Credit Report
delivered by Citibank, N.A. on or prior to the Copper Acquisition Closing Date.

“Pro Rata Facilities Commitments” means the Revolving Commitments and the Term
Loan Commitments.

“Pro Rata Facilities Lender” means any Lender that holds (a) Pro Rata Facilities
Commitments or (b) Pro Rata Facilities Obligations.

“Pro Rata Facilities Obligations” means the Revolving Loans, the Swing Line
Loans, the L/C Obligations and the Term Loan.

“Required Pro Rata Facilities Lenders” means, as of any date of determination,
Lenders holding in the aggregate more than 50% of (a) the unfunded Pro Rata
Facilities Commitments and the outstanding Pro Rata Facilities Obligations (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) or (b) if the Pro Rata Facilities



--------------------------------------------------------------------------------

Commitments have been terminated, the outstanding Pro Rata Facilities
Obligations (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition). The unfunded Pro Rata
Facilities Commitments and the outstanding Pro Rata Facilities Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required Pro Rata Facilities Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.

2.2. In Section 1.01 of the Credit Agreement the following definitions are
amended and restated in their entity to read as follows:

“Existing Letters of Credit” means (a) those Letters of Credit outstanding on
the Closing Date and identified on Schedule 2.03 and (b) the Copper Letters of
Credit.

“L/C Issuer” means each of (a) Bank of America in its capacity as issuer of
Letters of Credit hereunder, (b) Citibank, N.A. in its capacity as issuer of the
Copper Letters of Credit hereunder (without giving effect to any renewal or
extension thereof) and (c) any successor issuer of Letters of Credit hereunder.
The term “L/C Issuer” when used with respect to a Letter of Credit or the L/C
Obligations relating to a Letter of Credit shall refer to the L/C Issuer that
issued such Letter of Credit.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) (i) $20,000,000 or (ii) such greater
amount as may be approved by the Required Revolving Lenders and the L/C Issuer.
The Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

“Swing Line Sublimit” means an amount equal to the lesser of (a) (i) $20,000,000
or (ii) such greater amount as may be approved by the Required Revolving Lenders
and the Swing Line Lender and (b) the Aggregate Revolving Commitments. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

2.3. The definition of Applicable Rate in Section 1.01 of the Credit Agreement
is hereby amended by replacing the instance of “Required Lenders” in clause
(a) of the proviso therein with “Required Pro Rata Facilities Lenders”.

2.4. In the definition of Arranger in Section 1.01 of the Credit Agreement
clause (b) is amended to read as follows:

(b) each other Person named as a joint lead arranger and joint bookrunner on the
cover page of this Agreement or any amendment to this Agreement, in such
Person’s capacity as joint lead arranger and joint bookrunner.

2.5. In the definition of Cash Equivalents in Section 1.01 of the Credit
Agreement the reference to “any Lender” in clause (b)(i) is amended to read “any
Pro Rata Facilities Lender” and the reference to “any of the Lenders” in clause
(d) is amended to read “any of the Pro Rata Facilities Lenders”.

2.6. In Section 1.03(b) of the Credit Agreement each reference to “Required
Lenders” is replaced with “Required Pro Rata Facilities Lenders”.

 

2



--------------------------------------------------------------------------------

2.7. Sections 2.03(b)(iii) and (iv) of the Credit Agreement are hereby amended
to replace each instance of “Required Lenders” with “Required Pro Rata
Facilities Lenders”.

2.8. Section 2.03(f) of the Credit Agreement is hereby amended by inserting “,
the Required Pro Rata Facilities Lenders” after the instance of “Required
Revolving Lenders” therein.

2.9. The first sentence of Section 2.03(h) of the Credit Agreement is hereby
amended by inserting “of the Aggregate Revolving Commitments” after the instance
of “Applicable Percentage” therein.

2.10. In Section 2.03(i) the phrase “(or such other amount as separately agreed
in writing between the Borrower and such L/C Issuer (other than Bank of
America))” is added immediately after the phrase “at the rate per annum
specified in the Fee Letter”.

2.11. A new Section 2.03(l) is hereby added to the Credit Agreement to read as
follows:

(l) L/C Issuer Reports to the Administrative Agent. Each L/C Issuer (other than
Bank of America) shall provide the Administrative Agent a Letter of Credit
Report (in the form of Exhibit 2.03) as of such dates and with such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer.

2.12. The first sentence of Section 2.09(a) of the Credit Agreement is hereby
amended by inserting “of the Aggregate Revolving Commitments” after the instance
of “Applicable Percentage” therein.

2.13. In Section 2.15(a)(i) of the Credit Agreement the “and” after “Required
Lenders” is replaced with a comma and the phrase “and “Required Pro Rata
Facilities Lenders”” is added after “Required Revolving Lenders”.

2.14. In the proviso in the third to last paragraph of Section 2.16 of the
Credit Agreement the “and” after “Loans” is replaced with a comma and the phrase
“, “Required Revolving Lenders” and “Required Pro Rata Facilities Lenders” is
added after the phrase “Required Lenders”.

2.15. A new Exhibit 2.03 is hereby added to the Credit Agreement in the form
attached as Exhibit 2.03 hereto.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of executed counterparts of this
Amendment properly executed by a Responsible Officer of each Loan Party, the
Required Lenders, the L/C Issuer, the Swing Line Lender and the Administrative
Agent.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date

 

3



--------------------------------------------------------------------------------

hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date, and (b) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

8. FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). From and after the
effective date of the Amendment, the Borrower shall indemnify the Administrative
Agent, and hold it harmless from, any and all losses, claims, damages,
liabilities and related interest, penalties and expenses, including, without
limitation, Taxes and the fees, charges and disbursements of any counsel for any
of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA, the
Loans as qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i). The Borrower’s obligations
hereunder shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all of the Obligations.

9. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

10. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Seventh Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:     ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation     By:  

/s/ David Duckworth

    Name:   David Duckworth     Title:   Chief Financial Officer GUARANTORS:    
ABILENE BEHAVIORAL HEALTH, LLC,     a Delaware limited liability company    
ABILENE HOLDING COMPANY, LLC, a Delaware limited liability company     ACADIA
MANAGEMENT COMPANY, LLC,     a Delaware limited liability company     ACADIA
MERGER SUB, LLC, a Delaware limited liability company     ACADIANA ADDICTION
CENTER, LLC,     a Delaware limited liability company     ASCENT ACQUISITION,
LLC, an Arkansas limited liability company     ASCENT ACQUISITION - CYPDC, LLC,
an Arkansas limited liability company     ASCENT ACQUISITION - PSC, LLC, an
Arkansas limited liability company     AUSTIN BEHAVIORAL HOSPITAL, LLC,     a
Delaware limited liability company     AUSTIN EATING DISORDERS PARTNERS, LLC, a
Missouri limited liability company     BCA OF DETROIT, LLC, a Delaware limited
liability company     BEHAVIORAL CENTERS OF AMERICA, LLC,     a Delaware limited
liability company     CASCADE BEHAVIORAL HOLDING COMPANY, LLC,     a Delaware
limited liability company     CASCADE BEHAVIORAL HOSPITAL, LLC,     a Delaware
limited liability company     CENTERPOINTE COMMUNITY BASED SERVICES, LLC,     an
Indiana limited liability company     COMMODORE ACQUISITION SUB, LLC,     a
Delaware limited liability company     CROSSROADS REGIONAL HOSPITAL, LLC,     a
Delaware limited liability company     DELTA MEDICAL SERVICES, LLC, a Tennessee
limited liability company     DETROIT BEHAVIORAL INSTITUTE, INC., a
Massachusetts corporation     DMC-MEMPHIS, LLC, a Tennessee limited liability
company     GENERATIONS BH, LLC,     an Ohio limited liability company    
GREENLEAF CENTER, LLC, a Delaware limited liability company     HABILITATION
CENTER, LLC, an Arkansas limited liability company     HERMITAGE BEHAVIORAL,
LLC, a Delaware limited liability company     By:  

/s/ David Duckworth

    Name:   David Duckworth     Title:   Vice President and Treasurer

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

HMIH CEDAR CREST, LLC, a Delaware limited liability company KIDS BEHAVIORAL
HEALTH OF MONTANA, INC., a Montana corporation

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

MCCALLUM GROUP, LLC, a Missouri limited liability company MCCALLUM PROPERTIES,
LLC, a Missouri limited liability company MILLCREEK SCHOOL OF ARKANSAS, LLC, an
Arkansas limited liability company MILLCREEK SCHOOLS, LLC, a Mississippi limited
liability company

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

PHC MEADOWWOOD, LLC, a Delaware limited liability company PHC OF MICHIGAN, INC.,
a Massachusetts corporation PHC OF NEVADA, INC., a Massachusetts corporation PHC
OF UTAH, INC., a Massachusetts corporation PHC OF VIRGINIA, LLC, a Massachusetts
limited liability company

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

RED RIVER HOSPITAL, LLC, a Delaware limited liability company REHABILITATION
CENTERS, LLC, a Mississippi limited liability company RESOLUTE ACQUISITION
CORPORATION, an Indiana corporation

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

ROLLING HILLS HOSPITAL, LLC, an Oklahoma limited liability company RTC RESOURCE
ACQUISITION CORPORATION, an Indiana corporation SEVEN HILLS HOSPITAL, INC., a
Delaware corporation SHAKER CLINIC, LLC, an Ohio limited liability company
SKYWAY HOUSE, LLC, a Delaware limited liability company

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

By:

/s/ David Duckworth

Name: David Duckworth Title: Vice President and Treasurer

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,     a Pennsylvania limited liability
company    

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

    TEN BROECK TAMPA, LLC, a Florida limited liability company     TEN LAKES
CENTER, LLC, an Ohio limited liability company     THE REFUGE, A HEALING PLACE,
LLC, a Florida limited liability company    

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

    TK BEHAVIORAL, LLC, a Delaware limited liability company    

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

   

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

    VERMILION HOSPITAL, LLC, a Delaware limited liability company    

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

    VISTA BEHAVIORAL HOLDING COMPANY, LLC, a Delaware limited liability company
    VISTA BEHAVIORAL HOSPITAL, LLC, a Delaware limited liability company    
WEBSTER WELLNESS PROFESSIONALS, LLC, a Missouri limited liability company    
WELLPLACE, INC., a Massachusetts corporation    

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

    By:  

/s/ David Duckworth

    Name:   David Duckworth     Title:   Vice President and Treasurer

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
 

/s/ Reneé Marion

    Name:   Reneé Marion     Title:   Assistant Vice President L/C ISSUER:    
BANK OF AMERICA, N.A., as L/C Issuer     By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   SVP SWING LINE LENDER:     BANK OF
AMERICA, N.A., as Swing Line Lender     By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   SVP LENDERS:     BANK OF AMERICA,
N.A.,     By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   SVP     FIFTH THIRD BANK     By:  

/s/ Thomas Avery

    Name:   Thomas Avery     Title:   Relationship Manager     CITIBANK, N.A.  
  By:  

/s/ Alvaro De Velasco

    Name:   Alvaro De Velasco     Title:   Vice President     ROYAL BANK OF
CANADA     By:  

/s/ William Caggiano

    Name:   William Caggiano     Title:   Authorized Signatory     REGIONS BANK
    By:  

/s/ Ned Spitzer

    Name:   Ned Spitzer     Title:   Managing Director

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK    

By:

 

/s/ Amy Trapp

    Name:   Amy Trapp     Title:   Managing Director     By:  

/s/ John Bosco

    Name:   John Bosco     Title:   Director     MUFG UNION BANK, N.A.     By:  

/s/ Sarah Willett

    Name:   Sarah Willett     Title:   Director     UBS AG, STAMFORD BRANCH    
By:  

/s/ Darlene Arias

    Name:   Darlene Arias     Title:   Director     By:  

/s/ Houssem Daly

    Name:   Houssem Daly     Title:   Associate Director     RAYMOND JAMES BANK,
N.A.     By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President     GENERAL
ELECTRIC CAPITAL CORPORATION     By:  

/s/ Danielle K. Katz

    Name:   Danielle K. Katz     Title:   Duly Authorized Signatory     GE
CAPITAL BANK (f/k/a GE CAPITAL FINANCIAL INC.)     By:  

/s/ Paul Sleet

    Name:   Paul Sleet     Title:   Duly Authorized Signatory     CADENCE BANK,
N.A.     By:  

/s/ William H. Crawford

    Name:   William H. Crawford     Title:   Executive Vice President

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    CAPITAL ONE, N.A.     By:  

/s/ Ali Zaidi

    Name:   Ali Zaidi     Title:   Authorized Signatory     BANK OF MONTREAL    
By:  

 

    Name:       Title:       PINNACLE BANK     By:  

/s/ Allison Jones

    Name:   Allison Jones     Title:   Senior Vice President     FIRST TENNESSEE
BANK     By:  

/s/ Cathy Wind

    Name:   Cathy Wind     Title:   SVP     CAPITAL BANK N.A.     By:  

/s/ Nathan Hall

    Name:   Nathan Hall     Title:   Vice President     CAPSTAR BANK     By:  

/s/ Timothy B. Fouts

    Name:   Timothy B. Fouts     Title:   SVP     DEUTSCHE BANK AG NEW YORK
BRANCH     By:  

 

    Name:       Title:       AVENUE BANK     By:  

/s/ Carol S. Titus

    Name:   Carol S. Titus     Title:   SVP

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    WELLS FARGO PRINCIPAL LENDING, LLC     By:  

 

    Name:       Title:       JEFFERIES FINANCE LLC     By:  

/s/ J. Paul McDonnell

    Name:   J. Paul McDonnell     Title:   Managing Director     JFIN CLO 2007
LTD     BY:   JEFFERIES FINANCE LLC, as Collateral Manager       By:  

/s/ Stephen Goetschius

      Name:   Stephen Goetschius       Title:   Managing Director     JFIN CLO
2014-II LTD     BY:   JEFFERIES FINANCE LLC, as Portfolio Manager       By:  

/s/ Stephen Goetschius

      Name:   Stephen Goetschius       Title:   Managing Director     JFIN CLO
2014 LTD     BY:   JEFFERIES FINANCE LLC, as Portfolio Manager       By:  

/s/ Stephen Goetschius

      Name:   Stephen Goetschius       Title:   Managing Director     JFIN CLO
2012 LTD     BY:   JEFFERIES FINANCE LLC, as Portfolio Manager       By:  

/s/ Stephen Goetschius

      Name:   Stephen Goetschius       Title:   Managing Director

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    JFIN CLO 2013 LTD     BY:   JEFFERIES FINANCE LLC, as Portfolio Manager    
  By:  

/s/ Stephen Goetschius

      Name:   Stephen Goetschius       Title:   Managing Director     JFIN Fund
IV 2014 LLC     BY:   JEFFERIES FINANCE LLC, as Portfolio Manager       By:  

/s/ Stephen Goetschius

      Name:   Stephen Goetschius       Title:   Managing Director



--------------------------------------------------------------------------------

Exhibit 2.03

EXHIBIT 2.03

[Form of]

Letter of Credit Report

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of December 31, 2012, by and among ACADIA
HEALTHCARE COMPANY, INC., a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE: [Date]

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of
Section 2.03(l) of the Credit Agreement.

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

L/C No.

   Maximum
Face
Amount    Current
Face
Amount    Currency    Financials or
Performance
SBLC    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment                                                                     
                                                  

[The L/C Issuer made a payment, with respect to L/C No.             , on [insert
date] in the amount of [$]            ].



--------------------------------------------------------------------------------

[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No.             on
[insert date of such failure], with respect to L/C No.             .]

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum
Face
Amount    Current
Face
Amount    Currency    Financials or
Performance
SBLC    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment                                                                     
                                                  

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[L/C ISSUER],

as L/C Issuer

By:

 

 

Name:

 

 

Title:  

 